Exhibit 10.1




FIRST AMENDMENT TO

SECURITIES PURCHASE AGREEMENT




This FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT is executed as of this
20th  day of October, 2006, by IKON HOLDINGS, INC., A Virginia corporation
(Seller) and AIMS WORLDWIDE, INC., a Nevada corporation (“Purchaser”).




WITNESSETH




WHEREAS, Seller and Purchaser executed that certain Securities Purchase
Agreement dated August 1st, 2006 (“SPA”) pursuant to which Purchaser agreed to
purchase, and Seller agreed to sell, 550 membership interests issued by IKON
PUBLIC AFFAIRS GROUP, LLC.; and




WHEREAS, Seller and Buyer now desire to amend certain provisions of the SPA to
fix the price for AIMS shares, delete certain of the Sellers’ negative
covenants, and to extend the closing date as more particularly hereinafter set
forth.




NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Section 2(c):  Section 2(c) is hereby deleted in its entirety and the following
substituted in its place:




(c)  For purposes of payments to be made in AIMS restricted public stock under
this Agreement, each share of the stock shall be valued at ninety ($0.90) cents.




2.

Section 13.  Section 13 is hereby deleted in its entirety and the following
substituted in its place:




The closing deliveries shall take place at the office of AIMS Worldwide, Inc. on
or before November 15th, 2006, or such earlier or later date as the parties
mutually agree. The date, time, place, and actions fixed in accordance with the
provisions of this Section are herein called the “Closing Date.” Notwithstanding
the actual date of closing, the effective date and time of closing shall be
12:01 a.m. on November 1st, 2006.




All dates and time periods in the SPA determined in reference to Closing shall
be amended to reflect the revised Closing Date set forth herein.




3.

Sections 7(d), (e).  Sections 7(d) and (e) are hereby amended by adding the
following at the beginning of each subparagraph: “Except as disclosed in writing
to Purchaser…”




4.

Extension Fee; Advance.




a.

Extension Fee.  As consideration for extension of the Closing Date, Purchaser
shall pay, contemporaneously with the execution hereof by both parties,
$50,000.00 to Seller as an extension fee (the “Extension Fee”). No part of the
Extension Fee shall be refundable in any event.





1







--------------------------------------------------------------------------------

b.

Advance.  In addition to the Extension Fee, Purchaser shall, contemporaneously
with the execution hereof by both parties, pay $100,000.00 to Seller as an
advance against the $500,000.00 payment due at Closing (the “Advance”). No part
of the Advance shall be refundable in any event other than default by Seller
hereunder. Purchaser expressly acknowledges and agrees that it is not aware of
any default by Seller hereunder as of the date hereof.




5.

Escrowed Documents; Return.   Purchaser has delivered its promissory note and
stock certificates to seller as required by the terms of the SPA. Both parties
have delivered signature pages and various other documents in anticipation of
Closing. All documents, signature pages, the promissory note and stock
certificate, shall be considered held in escrow pending Closing or termination
of the SPA. All escrowed items shall be returned to the party delivering same in
the event Closing does not occur for any reason.




6.

Conflict; Incorporation SPA.   In the event of any conflict or inconsistency
between the terms of the SPA and this First Amendment, the terms of this First
Amendment shall control and govern the rights and obligations of the parties
hereto. In all other respects, the Lease is hereby republished and reaffirmed in
its entirety.




IN WITNESS WHEREOF, the parties hereto have hereunder set their hand and seal
the day and year first above written.




Seller:




Ikon Holdings, Inc., a Virginia corporation

BY:  /s/ Dominic Delpapa                                         

TITLE:

BY:  /s/ Craig Snyder                                                

TITLE: Partner




Purchaser:




AIMS Worldwide, Inc., a Nevada corporation

BY:  /s/ B. Joseph Vincent                                       

TITLE: Vice Chairman





2





